Title: To Thomas Jefferson from Joseph Coppinger, 3 January 1803
From: Coppinger, Joseph
To: Jefferson, Thomas


          
            Pittsburgh 3d January 1803
          
          The obliging and ready condecension with which your Excellency has been pleased to answer the letter I addressed to you in October last, on the subject of a Patent, and how such may be procured, demands, and always will have, my grateful acknowledgments. On turning to the act of Congress you direct, I find but one serious impedimt to my taking out a patent at the present, and that is that I am not more than six months, an inhabitant of the United States. If your Excellency has the power, of removing this obsticle, in order to promote what I conceive will be found a great National good and that individual character has any weight in the scale I beg leave to refer you for mine to your neighbour the Rigt. Revd. Doctor Carroll to whom the inclosed is addressed and which your Excellency will Please to have fowarded to him. In it I pray him to forward you two letters which were addressed to me by Mr. Nehemiah Bartley secretary to the Bath, and West of England agriculturel society, being part of a correspondance had with that Gentleman, before leaving Ireland on different subjects some of which have been favourably received. His treatise on Potatoe cultivation (which possesses great merit) I hope to have it in my Power to forward your Excellency before long. the two letters after perusal you will please to direct being forwarded to me here. If I am obliged to run out the time prescribed by law to constitute Citizenship before a Patent can be procured. It is more than Probable I shall have passed away, my health in general being very delicate, and my circumstances so limitted, as not to leave me the option I would wish of at once giving it to the Publick, and a better legacy I shall never have it in my power to leave them, entreating your Excellency to execuse the freedom of this communication which the importance of the subject I treat of, can alone on my part Justify—
          I am with real sentiments of respect Your Excellencys most Obt. And very humble Servant
          
            Joseph Coppinger
          
         